                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DEBRA VANESSA WHITE,                               CASE NO. C19-0284-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    RELAY RESOURCE, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s unopposed motion for an extension of
18   time to respond to Defendant Relay Resources’ motion to dismiss (Dkt. No. 17). The motion is
19   GRANTED. Plaintiff shall respond to Defendant Relay Resources’ motion to dismiss (Dkt. No.
20   15) by June 3, 2019. Defendant Relay Resources’ reply to Plaintiff’s response is due by June 7,
21   2019. The Clerk is DIRECTED to re-note Defendant Relay Resources’ motion to dismiss (Dkt.
22   No. 15) to June 7, 2019.
23          DATED this 7th day of May 2019.
24                                                         William M. McCool
                                                           Clerk of Court
25

26                                                         s/Tomas Hernandez
                                                           Deputy Clerk

     MINUTE ORDER
     C19-0284-JCC
     PAGE - 1
